Case: 18-60807      Document: 00515464961         Page: 1    Date Filed: 06/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                        June 24, 2020
                                    No. 18-60807                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


PAUL WINFIELD,

                                                 Petitioner-Appellant

v.

UNITED STATES PROBATION & PRETRIAL SERVICES; CHRIS COUNTS,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:18-CV-11


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Paul Winfield, former federal prisoner # 17050-043, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition in which he challenged his
conviction for bribery concerning programs receiving federal funds, in violation
of 18 U.S.C. § 666(a)(1)(B). The district court found that he did not satisfy the
savings clause of 28 U.S.C. § 2255(e). We review the district court’s factual




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 18-60807   Document: 00515464961     Page: 2   Date Filed: 06/24/2020


                                   No. 18-60807

findings for clear error and its legal conclusions de novo. Christopher v. Miles,
342 F.3d 378, 381 (5th Cir. 2003).
        A prisoner may use § 2241 to challenge his conviction only if the remedy
under § 2255 is inadequate or ineffective to contest the legality of his detention.
§ 2255(e). Winfield must establish the inadequacy or ineffectiveness of a § 2255
motion by satisfying the criteria of the savings clause of § 2255. See § 2255(e);
Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001); Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001).         Under this circuit’s existing
precedent, Winfield can meet that criteria if he shows that his petition presents
a claim based on a retroactively applicable Supreme Court decision that
supports that he may have been convicted of a nonexistent offense and that the
claim was foreclosed by circuit law when it should have been raised at trial, on
direct appeal, or in his initial § 2255 motion. See Reyes-Requena, 243 F.3d at
904.
        Winfield contests the legality of his conviction and argues that he can
satisfy the Reyes-Requena criteria in light of the Supreme Court’s decision in
McDonnell v. United States, 136 S. Ct. 2355 (2016). He contends that even
though the Court in McDonnell did not construe his statute of conviction, the
decision—which he asserts is retroactively applicable—is apposite because it
narrowed the conduct that qualified as bribery and set forth principles for how
guilt should be decided in prosecutions for federal bribery offenses. Winfield
asserts that the holding of McDonnell indicates that § 666 is overbroad, that
he was charged with, and convicted of, a nonexistent offense, and that his
prosecution raised federalism concerns.
        In McDonnell, the Court construed the definition of “official act” as used
in 18 U.S.C. § 201(a)(3), and did not delimit, consider, or invalidate an element
of § 666. See 136 S. Ct. at 2365-2375. The decision in McDonnell did not



                                         2
    Case: 18-60807    Document: 00515464961      Page: 3   Date Filed: 06/24/2020


                                 No. 18-60807

address § 666 and interpreted a component of a materially different crime. 136
S. Ct. at 2365-75. Moreover, a bribery offense under § 666 is not restricted to
“official acts,” as defined in § 201(a)(3) and interpreted by McDonnell, and
broadly bars corruptly soliciting or accepting a thing of value in exchange for
influence or reward in connection with any business, transaction, or series of
transactions. § 666(a)(1)(B) & § 666(b); see United States v. Whitfield, 590 F.3d
325, 345-47 (5th Cir. 2009); cf. Salinas v. United States, 522 U.S. 52, 56-58
(1997) (describing expansive language of § 666 and rejecting arguments in
favor of circumscribing text). Thus, there is no basis to conclude that the
holding of McDonnell applies to the expansive language of § 666 that, by its
plain text, covers more than “official acts.” See § 666(a)(1)(B) & § 666(b).
      Winfield has not shown that he was convicted of a nonexistent offense in
light of McDonnell. Thus, regardless whether McDonnell applies retroactively,
or his instant challenge to § 666 was previously foreclosed, he has not
established that he can meet the Reyes-Requena requirements to proceed
under the savings clause. 243 F.3d at 903-04; see also Jeffers, 253 F.3d at 830.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3